Exhibit 10.5
Exhibit A
Performance Unit Award Notice

     
A. Participant:
                                          
 
   
B. Grant Date:
  July 29, 2008
 
   
C. Performance Period:
  6/28/2008 through 12/31/2010
 
   
D. Aggregate Target Dollar Award:
                                          
 
   
E. Initial Value Per Performance Unit:
                                          
 
   
F. Aggregate Target Performance Units:
                                          
 
   
G. Performance Measures:
   

  1.   Growth in Diluted Earnings per Share: The compounded annual growth rate
in L-3’s Diluted EPS. “Diluted EPS” means earnings per common share on a fully
diluted basis, determined in accordance with generally accepted accounting
principles and as derived from L-3’s audited consolidated financial statements
prepared in the ordinary course of business. Diluted EPS shall be adjusted as
contemplated by the terms of the Performance Unit Agreement to exclude certain
unusual or nonrecurring items.         Portion of Aggregate Target Award for
this Performance Measure: 50%
Target Units for this Performance Measure:                             
Performance Scale:

                              Diluted             EPS   Cumulative    
Performance   Growth   Diluted   Unit Levels   Rate   EPS Required   Multiplier
 
Maximum
  ³  15 %   ³ $ 20.48       200 %
 
    12 %   $ 19.28       150 %
Target
    10 %   $ 18.52       100 %
 
    9 %   $ 18.14       75 %
Threshold
    8 %   $ 17.77       50 %
Below Threshold
  <  8 %   <$ 17.77       0 %

 
Note: Cumulative Diluted EPS based on 2007 Diluted EPS of $5.99 excluding
certain unusual or nonrecurring items contemplated by the Performance Unit
Agreement.

 



--------------------------------------------------------------------------------



 



      In the event that the level of actual performance exceeds the Threshold
and falls between two of the stated performance levels listed above, the Unit
Multiplier will be calculated on a straight-line basis between the two stated
Unit Multipliers for those performance levels.         Payment Method: Shares of
L-3 stock. Subject to the terms of the Performance Unit Agreement, the number of
shares will be determined by multiplying (1) the Target Units for this
Performance Measure, by (2) the applicable Unit Multiplier.     2.   Relative
Total Stockholder Return: L-3’s TSR compared to the returns of a comparison
group of companies (see Appendix 1). “TSR” means, with respect to a particular
company for particular time period, (a) the change in the per-share market price
of the company’s common stock (as quoted in the principal market on which it is
traded as of the beginning and ending of the period) plus dividends and other
distributions paid per share during such period, divided by (b) the per-share
market price of the company’s common stock as quoted as of the beginning of such
period, all of which is adjusted for any changes in company’s equity structure,
including but not limited to stock splits and stock dividends. This measure will
be assessed by determining L-3’s relative percentile positioning on TSR versus
companies included in the comparison group.         Portion of Aggregate Target
Award for this Performance Measure: 50%
Target Units for this Performance Measure:                             
Performance Scale:

                  Performance   Relative   Unit Levels   TSR   Multiplier  
Maximum
  >74th percentile     200 %
 
  63rd percentile     150 %
Target
  50th percentile     100 %
Threshold
  40th percentile     50 %
Below Threshold
  < 40th percentile     0 %

In the event that the level of actual performance exceeds the Threshold and
falls between two of the stated performance levels listed above, the Unit
Multiplier will be calculated on a straight-line basis between the two stated
Unit Multipliers for those performance levels.
Payment Method: Cash. Subject to the terms of the Performance Unit Agreement,
the cash amount will be determined by multiplying (1) the Target Units for this
Performance Measure, by (2) the applicable Unit Multiplier, by (3) the fair
market value per share of L-3 common stock at end of the Performance Period.

 



--------------------------------------------------------------------------------



 



Appendix 1
The companies included for the Relative Total Stockholder Return assessment are
those in the S&P 1500 Aerospace & Defense Index, excluding L-3. This list will
be modified by the Compensation Committee to reflect any changes to companies
included in the Index.
     S&P 1500 Aerospace & Defense Index

              Company   Ticker  
1.
  AAR CORP   AIR
2.
  ALLIANT TECHSYSTEMS INC   ATK
3.
  APPLIED SIGNAL TECHNOLOGY   APSG
4.
  BE AEROSPACE INC   BEAV
5.
  BOEING CO   BA
6.
  CERADYNE INC   CRDN
7.
  CUBIC CORP   CUB
8.
  CURTISS-WRIGHT CORP   CW
9.
  DRS TECHNOLOGIES INC   DRS
10.
  ESTERLINE TECHNOLOGIES CORP   ESL
11.
  GENCORP INC   GY
12.
  GENERAL DYNAMICS CORP   GD
13.
  GOODRICH CORP   GR
14.
  HONEYWELL INTERNATIONAL INC   HON
15.
  LOCKHEED MARTIN CORP   LMT
16.
  MOOG INC   MOG.A
17.
  NORTHROP GRUMMAN CORP   NOC
18.
  ORBITAL SCIENCES CORP.   ORB
19.
  PRECISION CASTPARTS CORP   PCP
20.
  RAYTHEON CO   RTN
21.
  ROCKWELL COLLINS INC   COL
22.
  TELEDYNE TECHNOLOGIES INC   TDY
23.
  TRIUMPH GROUP INC   TGI
24.
  UNITED TECHNOLOGIES CORP   UTX

 